EXHIBIT 10.2

 

AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE

 

$6,750,000.00

May 29, 2009

 

1.             FOR VALUE RECEIVED, HERON LAKE BIOENERGY, LLC, a Minnesota
limited liability company (the “Borrower”), hereby promises to pay to the order
of AGSTAR FINANCIAL SERVICES, PCA, an United States instrumentality (the
“Lender”), the principal sum of Six Million Seven Hundred Fifty Thousand and
No/100ths ($6,750,000.00) Dollars, or so much thereof as may be advanced to, or
for the benefit of, the Borrower and be outstanding, with interest thereon, to
be computed on each advance from the date of its disbursement as set forth
herein pursuant to that certain Fourth Amended and Restated Master Loan
Agreement  dated October 1, 2007, by and between the Lender and the Borrower (as
it may be amended, modified, supplemented, extended or restated from time to
time, collectively, the “MLA”), and in that certain Fifth Supplement to the MLA,
dated November 1, 2007, by and between the Lender and the Borrower, as amended
by that certain Amendment No. 1 to Fifth Supplement dated November 17, 2008, as
further amended by that certain Amendment No. 2 to Fifth Supplement dated
February 1, 2009, and as further amended by that certain Amendment No. 3 to
Fifth Supplement of even date herewith  (as it may be amended, modified,
supplemented, extended or restated from time to time, collectively, the “Fifth
Supplement”), and which remains unpaid, in lawful money of the United States and
immediately available funds.  This Amended and Restated Revolving Line of Credit
Note (the “Note”) is issued pursuant to the terms and provisions of the MLA and
the Fifth Supplement and is entitled to all of the benefits provided for in the
MLA and the Fifth Supplement.  All capitalized terms used and not defined herein
shall have the meanings assigned to them in the MLA and the Fifth Supplement.

 

2.             The outstanding principal balance of this Note shall bear
interest at a variable rate determined by Lender to be three and one-quarter
percent (3.25%) above the LIBOR Rate in effect on the first Advance pursuant to
this Note, provided, however, at no time shall the rate of interest under this
Note be less than six (6.0%) percent per annum until paid in full. 
Notwithstanding the foregoing, the rate of interest under this Note may be
adjusted by Lender pursuant to the provisions of the MLA and the Fifth
Supplement.

 

3.             The “LIBOR Rate” means the rate (rounded upward to the nearest
sixteenth and adjusted for reserves required on Eurocurrency Liabilities (as
hereinafter defined) for banks subject to FRB Regulation D (as hereinafter
defined) or required by any other federal law or regulation, quoted by the
British Bankers Association (the “BBA”) at 11:00 a.m. London time two Banking 
Days (as hereinafter defined) before the commencement of the Interest Period for
the offering of U.S. Dollar deposits in the London interbank market for am
Interest Period  of one month, as published by Bloomberg or another major
information vendor listed on BBA’s official website.  “Banking Day” shall mean a
day on which Lender is open for business, dealings in U.S. dollar deposits are
being carried out in the London interbank market, and banks are open for
business in New York City and London, England.  “Eurocurrency Liabilities” has
the meaning as set forth in FRB Regulation D.  “FRB Regulation D” means
Regulation D as promulgated by the Board of Governors of the Federal Reserve
System, 12 CFR Part 204, as amended from time to time.

 

--------------------------------------------------------------------------------


 

4.             The rate of interest due hereunder shall initially be determined
as of the date hereof and shall thereafter be adjusted, as and when, and on the
same day that, the LIBOR Rate changes. All such adjustments to the rate of
interest shall be made and become effective as of the date of any change in the
LIBOR Rate and shall remain in effect until and including the day immediately
preceding the next such adjustment (each such day hereinafter being referred to
as an “Adjustment Date”).  All such adjustments to said rate shall be made and
become effective as of the Adjustment Date, and said rate as adjusted shall
remain in effect until and including the day immediately preceding the next
Adjustment Date.  Interest hereunder shall be computed on the basis of a year of
three hundred sixty-five or three hundred sixty-six (365 or 366) days, but
charged for actual days principal is outstanding.

 

5.             Beginning on the first (1st) day of May, 2009, and continuing on
the first (1st) day of each succeeding month thereafter until the Maturity Date,
the Borrower shall make monthly payments of accrued interest.

 

6.             The outstanding principal balance hereof, together with all
accrued interest, if not paid sooner, shall be due and payable in full on
November 1, 2009 (the “Maturity Date”).

 

7.             All payments and prepayments shall, at the option of the Lender,
be applied first to any costs of collection, second to any late charges, third
to accrued interest and the remainder thereof to principal.

 

8.             This Note may be prepaid at any time, at the option of the
Borrower, either in whole or in part, subject to the obligation of the Borrower
to compensate the Lender for any loss, cost or expense as a result of such
prepayment as set forth in the Fifth Supplement.  This Note is subject to
mandatory prepayment, at the option of the Lender, as provided in the MLA and
the Fifth Supplement.

 

9.             In addition to the rights and remedies set forth in the MLA and
the Fifth Supplement: (i) if the Borrower fails to make any payment to Lender
when due (including, without limitation, any purchase of equity of Lender when
required ) under this Note, then at Lender’s option in each instance, such
obligation or payment shall bear interest from the date due to the date paid at
2% per annum in excess of the rate of interest that would otherwise be
applicable to such obligation or payment under this Note; (ii) upon the
occurrence and during the continuance of an Event of Default beyond any
applicable cure period, if any, at Lender’s option in each instance, the unpaid
balances under this Note shall bear interest from the date of the Event of
Default or such later date as Lender shall elect at 2% per annum in excess of
the rate(s) of interest that would otherwise be in effect under the terms of
this Note; (iii) after the Maturity Date, whether by reason of acceleration or
otherwise, the unpaid principal balance of this Note (including without
limitation, principal, interest, fees and expenses) shall automatically bear
interest at 2% per annum in excess of the rate of interest that would otherwise
be in effect under this Note.  Interest payable at the Default Rate shall be
payable from time to time on demand or, if not sooner demanded, on the last day
of each calendar month.

 

10.           If the Borrower fails to make any payment to Lender within ten
(10) days of the due date thereof (including, without limitation, any purchase
of equity of Lender when required), the Borrower shall, in addition to such
amount, a late charge equal to five percent (5%) of the amount of such payment.

 

2

--------------------------------------------------------------------------------


 

11.           Upon the occurrence at any time of an Event of Default or at any
time thereafter, the outstanding principal balance hereof plus accrued interest
hereon plus all other amounts due hereunder shall, at the option of the Lender,
be immediately due and payable, without notice or demand and Lender shall be
entitled to exercise all remedies provided in this Note, the MLA, the Fifth
Supplement, or any of the Loan Documents.

 

12.           The occurrence at any time of an Event of Default or at any time
thereafter, the Lender shall have the right to set off any and all amounts due
hereunder by the Borrower to the Lender against any indebtedness or obligation
of the Lender to the Borrower.

 

13.           The Borrower promises to pay all reasonable costs of collection of
this Note, including, but not limited to, reasonable attorneys’ fees paid or
incurred by the Lender on account of such collection, whether or not suit is
filed with respect thereto and whether or not such costs are paid or incurred,
or to be paid or incurred, prior to or after the entry of judgment.

 

14.           Demand, presentment, protest and notice of nonpayment and dishonor
of this Note are hereby waived.

 

15.           This Note shall be governed by and construed in accordance with
the laws of the State of Minnesota.

 

16.           The Borrower hereby irrevocably submits to the jurisdiction of any
Minnesota state court or federal court over any action or proceeding arising out
of or relating to this Note, the MLA, the Fifth Supplement and any instrument,
agreement or document related hereto or thereto, and the Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such Minnesota state or federal court. The Borrower
hereby irrevocably waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding.   Nothing in this Note shall affect the right of the Lender to bring
any action or proceeding against the Borrower or its property in the courts of
any other jurisdiction to the extent permitted by law.

 

17.           The execution and delivery of this Amended and Restated Revolving
Line of Credit Note shall supercede and replace that certain Revolving Line of
Credit Note dated November 19, 2007, which shall be of no force or effect.

 

{SIGNATURE PAGE TO IMMEDIATELY FOLLOW}

 

3

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE

EXECUTED BY

HERON LAKE BIOENERGY, LLC

IN FAVOR OF

AGSTAR FINANCIAL SERVICES, PCA

DATED:  May 29, 2009

 

 

HERON LAKE BIOENERGY, LLC

 

a Minnesota limited liability company

 

 

 

 

 

/s/ Robert J. Ferguson

 

By: Robert J. Ferguson

 

  Its: President

 

4

--------------------------------------------------------------------------------